Citation Nr: 1449193	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for cardiomegaly.

2.  Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), including as secondary to service-connected cardiomegaly.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected cardiomegaly.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, these claims were remanded for additional development.  The purposes of the development have been met in regard to the Veteran's claim to service connect hypertension; however, in regard to the Veteran's cardiomegaly and CVA, additional medical comment is required.  Therefore, the issues of entitlement to a compensable rating for cardiomegaly and for service connection of the residuals of a CVA are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service or his service-connected cardiomegaly and his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to provide notice of the information and evidence that is necessary to substantiate the claim, and to specify which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information needed to substantiate his claim in an October 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment and post-service treatment records have been associated with the claims files.  In April 2014, he was asked to submit, or authorize VA to obtain, records from a private treating physician, but he did not respond.  In addition, the Veteran's representative signed a waiver in September 2014, indicating that they did not have any additional evidence regarding the Veteran's appeal.  

Pursuant to the Board's March 2014 remand directives, a medical opinion was obtained in August 2014 that addresses the possibility of a relationship between the Veteran's cardiomegaly and his hypertension.  This opinion is adequate for adjudication, as a duly qualified physician provided an explanation for his opinion.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ is also found to have complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran alleges that his hypertension is a result of his service-connected cardiomegaly, arguing that an enlarged heart is known to place individuals at risk for developing hypertension.

The Veteran was diagnosed with hypertension by VA in March 2008.  At that time, he indicated he was seeing a private physician, and wanted to obtain prescriptions from VA.  His hypertension was under control, and the plan was to continue the current management regime he was under at the time. 

A November 2009 VA examiner noted the Veteran had high blood pressure readings in January 1994, while still on active duty, which were attributed to pain he was then experiencing from a back injury.  He also noted the Veteran was diagnosed with cardiomegaly in January 1994.  He did not provide an adequate opinion on whether cardiomegaly likely caused or aggravated hypertension.

An August 2014 VA examiner opined that hypertension claimed was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that there was no medical evidence that the veteran developed hypertension or a CVA in service.  In addition, the examiner opined that the Veteran's hypertension claimed was less likely than not proximately due to or the result of the Veteran's service connected cardiomegaly.  The examiner stated that:

      There is no medical evidence that the veteran's diagnosis of
cardiomegaly caused or permanently aggravated his diagnosis of hypertension or CVA. As Dr. Bali discussed very well in his C&P note dated 11/6/2009, the Veteran's cardiomegaly was likely due to his hypothyroidism. The cardiomegaly appears to have resolved by the echocardiogram dated 11/6/2009 which indicated no enlargement of the heart. Thus the veteran's diagnoses of hypertension and CVA are not likely the result of an event, injury, or disease incurred in service or a service-connected disability. Cardiomegaly is not a known cause of hypertension. Hypertension is a known risk factor for a CVA.

The Board finds that the August 2014 VA opinion is the most probative evidence of record; this opinion weighs against service connection.  There is no medical evidence endorsing a relationship between the two disabilities for this Veteran, and the Board does not find the Veteran's allegations of a relationship to be probative.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran has not been shown to have the training or expertise to competently render an opinion as to whether his hypertension was caused or aggravated by his cardiomegaly.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The websites that he has cited (mayoclinic.com and strokeassociation.org) in support of his contention do not alter the analysis, as they do not show that his cardiomegaly led to his hypertension.  Indeed, his theory was investigated and rejected by the VA examiner.  Jandreau, supra.  

The preponderance of the evidence weighs against this claim, and under these circumstances, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for hypertension is denied.


REMAND

The Veteran's remaining claims require further development.

The September 2010 VA examiner opined that the Veteran's cardiomegaly had resolved, referring to a 2009 X-ray and echocardiogram.  There is no indication as to whether this condition is considered cured or whether there would be an expectation of it returning.  On remand, an updated examination of his heart should be obtained.

The August 2014 VA examiner did not provide an adequate opinion as to whether the Veteran's CVA is related to cardiomegaly.  The examiner noted that the cardiomegaly likely resulted from the Veteran's hypothyroidism, but that it had resolved as of November 2009.  There is no explanation as to the relevance of this statement, especially in light of the fact that the CVA occurred in or around July 2008, prior to cardiomegaly's resolution.  The examiner noted that hypertension is a known risk for having a CVA, but did not specify whether cardiomegaly is also a known risk for having a CVA.  On remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment received for his CVA and his cardiomegaly, and make arrangements to obtain all records not already associated with the claims file.

2.  Following receipt of records, schedule the Veteran for an appropriate examination to assess the current severity of his cardiomegaly.  The examiner is asked to review the claims files (there are records on both the Virtual VA system and the VBMS system) prior to the examination, and to conduct a complete examination along with all relevant diagnostic tests.

The examiner is asked to address whether the Veteran still has cardiomegaly.  If not, the examiner is asked to comment on whether it is considered to be cured, or whether it is a condition that will vary in severity.  If the Veteran has any other heart conditions (the record shows small vessel coronary artery disease, but the examiner is asked to note any additional diagnoses), the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any other diagnosis was caused or aggravated (that is, a permanent increase in severity that is beyond the normal progression of the disease) by the Veteran's cardiomegaly.

If the Veteran has cardiomegaly, the examiner is asked to provide an opinion on its severity.  The disability is currently rated by analogy under Diagnostic Code 7007, which applies to hypertensive heart disease.  
See 38 C.F.R. § 4.104.  Previous examinations have indicated he is unable to perform an exercise stress test, due to the results of a CVA.  If this is the case, the examiner is asked to provide an opinion on the Veteran's exercise capacity, including an opinion on the estimated workload he could support (in METs) and the resulting symptoms (e.g., dyspnea, fatigue, angina, dizziness, syncope, or evidence of heart malfunction).  See id.

All opinions are to be supported with explanatory rationale.

3.  Make arrangements to obtain an addendum opinion to the August 2014 VA examination report.  Specifically, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's CVA was caused or aggravated by his cardiomegaly.  The examiner is asked to review the claims file and the previous VA examination reports, and to provide a complete explanatory rationale for all opinions rendered.  

4.  Ensure compliance with this remand.  If an examination report does not include adequate responses 
to the specific opinions requested, it must be returned 
to the examiner for corrective action.  See 38 C.F.R. §§ 3.327(a), 4.2.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


